Citation Nr: 0507735	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  98-14 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970. 

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from November 1996 and September 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Boston, Massachusetts (the RO).  

The veteran was granted service connection for PTSD in a May 
1990 rating decision, at which time a 30 percent disability 
rating was assigned.  

In June 1996, the RO received the veteran's claim for an 
increase in the disability rating assigned his PTSD.  In a 
November 1996 rating decision, the RO granted an increased 50 
percent rating.  In January 1997, within the appeal period, 
the veteran submitted a Form 21-4138, requesting an increase 
in the disability rating assigned his PTSD, but also 
expressing disagreement with the November 1996 rating 
decision, asserting that it contradicted itself.  The Board 
accordingly interprets the January 1997 Form 21-4138 as a 
timely notice of disagreement with the November 1996 rating 
decision.  Additional rating decisions in September 1997 and 
March 1998 confirmed and continued the 50 percent rating, and 
the veteran expressed disagreement with those decisions.  A 
Statement of the Case (SOC) was ultimately prepared in April 
1998, and the appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in May 1998.  

In May 1999, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a rating decision in October 
1999, which increased the rating assigned the veteran's PTSD 
to 70 percent.  The veteran continued to express his 
disagreement with that rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993)(when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).]  The Board again remanded the claim in May 2003 
to ensure compliance with the Veterans Claims Assistance Act 
of 2000.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
March 1999.  He also testified at a personal hearing before a 
RO Hearing Officer in October 1998.

Other issue

The Board observes that in the September 2000 rating 
decision, the RO denied the veteran's claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The veteran did not 
disagree as to that issue, and accordingly, it will not be 
further addressed in this decision.


FINDING OF FACT

The veteran's PTSD is manifested by social withdrawal, 
irritability and anger, suicidal ideation with past attempts, 
reflective of severe occupational and social impairment.  The 
veteran is employed full time.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

Duty to notify 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the rating decisions, by the SOC, and by the 
several supplemental statements of the case (SSOCs) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, a letter was sent to the veteran in May 2004, 
with a copy to his representative, which was specifically 
intended to address the requirements of the VCAA.  That 
letter explained in detail the elements that must be 
established in order to grant an increased disability rating, 
it enumerated the evidence already received, and it provided 
a description of the evidence still needed to establish those 
elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the May 
2004 VCAA letter, the RO informed the veteran that the RO 
would get such things as "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The veteran was also notified that VA 
would obtain "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers," as long as he provided sufficient 
identifying information.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The May 2004 letter told the veteran to "submit evidence 
showing that your service-connected ptsd has increased in 
severity.  This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the results of 
any laboratory tests or x-rays, and the dates of examinations 
and tests.  You may also submit statement from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner your disability has 
become worse."  The veteran was also asked to furnish the 
dates and places of treatment for all VA and non VA medical 
providers.  In the case of non-VA physicians, he was asked to 
"complete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
health care provider so that we can obtain treatment 
information." 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R.§ 
3.159(b)(1) (2004).  The May 2004 letter specifically 
requested that the veteran provide "any evidence in [his] 
possession that pertains to the claim."  It also requested 
that "If there is any other evidence or information that you 
think will support your claim, please let us know."  

The Board finds that May 2004 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
March 1998, prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  Subsequent to 
furnishing the veteran with the VCAA letter in May 2004, the 
RO readjudicated his claim in a November 2004 SSOC.  Thus, 
any VCAA notice deficiency has been rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's May 1999 remand, 
the veteran underwent a VA examination in September 1999, the 
results of which are reported below.  The veteran did not 
respond to the May 1999 request for additional information 
and evidence.  Nor did he respond to the May 2004 request for 
additional evidence.  In August 1999, the veteran identified 
records from the Leeds VA Medical Center.  In February 2000, 
he identified treatment records from Noble Hospital.  These 
providers were again identified in January 2000.  The RO 
requested and obtained records from both providers.  The RO 
requested a statement from the veteran's employer in July 
2000, and the employer responded in July 2000.  There is no 
indication that there exists any evidence that has a bearing 
on this case that has not been obtained.

The Board notes that, although the most recent VA examination 
was conducted in September 1999, the veteran has not 
indicated that his condition has worsened since that time.  
Indeed, the RO has obtained ongoing VA treatment records, 
which indicate essentially the same degree of impairment as 
demonstrated in the 1999 VA examination report.  In Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992), the Court found that, 
because the record before the Board in that case contained no 
evidence of the then-current level of the veteran's 
disability, fulfillment of the duty to assist required a VA 
examination before the claim could be fairly adjudicated.  
See also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
("Where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted").  Here, as noted, the record does contain current 
VA treatment reports through November 2003.  Those records 
provide current descriptions of the veteran's symptoms, as 
well as objective evaluation of their severity.  Those 
records indicate that the veteran's condition has not changed 
appreciably since the 1999 VA examination, and the veteran 
does not appear to contend that his condition has changed or 
worsened.  Accordingly, under these circumstances, an 
additional remand of this matter for further development 
would not avail the veteran or aid the Board's inquiry, and 
would only serve to unnecessarily delay a decision.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was offered several options for presenting 
personal testimony; he indicated in his March 1998 VA Form 9 
that he wanted a BVA Travel Board hearing.  The veteran 
presented personal testimony before the undersigned in March 
1999.  The veteran was also afforded a personal hearing 
before a RO Hearing Officer in October 1998, the transcripts 
of which are of record.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini, 1 Vet. App. at 546.  Accordingly, the 
Board will proceed to a decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).

Revised regulations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with mental disorders.  Those revised regulations 
were made effective November 11, 1996.

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000 
(April 10, 2000); see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  

The period on appeal is from June 1996 to present; therefore, 
the provisions of both versions will be evaluated to 
determine which, if either, is more favorable.

The Board finds that the former schedular criteria, set out 
in detail below, are more favorable to the veteran in this 
case than the current criteria, because the current criteria 
contain more rigorous and specific standards for evaluating 
mental illness, many of which are not met or approximated in 
this case, even considering the provisions of Mauerhan v. 
Principi, 16 Vet. App. 436 (2002), which provides that, the 
use of the term "such as" in the rating criteria for mental 
disorders demonstrates that the symptoms after that phrase 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
disability rating..  The Board finds that the type and degree 
of symptomatology contemplated for a 100 percent rating under 
the current version of the regulations (total occupational 
and social impairment) is not approximated by the evidence.

With reference to the criteria under the current regulations, 
the evidence does not show such symptoms as gross impairment 
in thought processes or communication.  The veteran has 
consistently been found to be logical, coherent and without 
any thought disorder.  

The evidence does not show persistent delusions or 
hallucinations.  While such symptoms are not entirely absent 
from the record, they have been noted as absent in the 
overwhelming majority of the medical evidence, and thus 
cannot be described as persistent.  

The evidence does not show grossly inappropriate behavior, or 
that the veteran is in persistent danger of hurting himself 
or others.  While the veteran has a history of suicidal 
thought, as well as some violent behavior, he has 
consistently been found to be not suicidal or homicidal on 
examination.  

The evidence does not show an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  Nor does it show disorientation 
to time or place; memory loss for names of close relatives, 
own occupation or own name.  Such symptoms are not even 
suggested by the evidence.  

In addition to their general favorability in comparison to 
the current regulations, the former rating criteria are 
stated in the disjunctive.  In other words, under the former 
rating criteria, only one of the disjunctive requirements 
must be met in order for the increased rating to be assigned, 
whereas with the current rating criteria, the evidence must 
prove that the rating criteria as a whole are satisfied, 
nearly approximated, or about as equally satisfied as the 
criteria for the lower rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

The Board notes that, although VAOPGCPREC 3-2000 and the 
other cited provisions prohibit the application of the 
current schedular criteria prior to their effective date, the 
reverse is not true with respect to application of former 
schedular criteria prospectively.

Specific schedular criteria

Prior to November 7, 1996, the VA Schedule read as follows: 

100% The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment.

70% Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Descriptive terms such as "mild" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2004).  It should also be noted that 
use of such terminology by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
the issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2004).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores of 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 70 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  He essentially contends that the PTSD is more 
severe than is contemplated by the currently assigned rating.

Mittleider concerns

The record on appeal demonstrates that, in addition to PTSD, 
the veteran has been diagnosed with alcohol abuse.  The 
veteran was hospitalized in September 2000 for alcohol 
detoxification following the death of a friend.  The law 
precludes compensation for primary alcohol abuse 
disabilities, and secondary disabilities that result from 
primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  

However, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).   

The Board notes that veteran's alcohol abuse has not been 
medically attributed to his service connected PTSD.  Indeed, 
in an October 1999 hospital discharge summary, Dr. L.M.M. 
noted a family history of alcohol abuse.  As a practical 
matter, however, the veteran's alcohol abuse does not appear 
to contribute significantly to the veteran's overall 
symptomatology, and the Board has not specifically excluded 
any symptomatology from its analysis on this basis.  Indeed, 
in a September 2000 detox clinic note, the veteran reported 
that he drank only on the weekend, and remained sober during 
the work-week.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Although Diagnostic Code 9411 pertains specifically to PTSD, 
with the exception of eating disorders, all mental disorders, 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004) [history of injury]; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of symptomatology is not consistent 
with that enumerated for a 100 percent rating.  The Board 
bases its conclusion primarily on evidence showing that the 
veteran has remained employed on a full-time basis throughout 
the period on appeal.  Such evidence indicates to the Board 
that, despite severe symptomatology, the veteran still 
retains a degree of both social and occupational functioning 
that leaves him less impaired than is contemplated for a 100 
percent rating.  

With reference to the criteria for a 100 percent evaluation, 
listed above, the Board notes that the evidence as to social 
impairment is clearly severe.  However, such evidence does 
not indicate that the attitudes of all contacts of the 
veteran, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community.  The 
Board believes that the fact that the veteran's long-standing 
full time employment has been maintained is significant to 
his social functioning as well as his occupational 
functioning.  

Examples of the veteran's severe social impairment come from 
an outpatient treatment record from February 1997, showing 
that the veteran was a loner and had only one friend.  He 
stated that he could not get along with people at work.  At 
his March 1999 Board hearing, the veteran stated that his 
main method of relaxation was being by himself; he preferred 
to be alone at home.  He stated that he does not socialize 
with his coworkers.  He enjoys time with his grandchildren, 
but gets frustrated also.  He stated that his family knows to 
leave him alone when he goes to his cellar.  He stated that 
he no longer keeps contact with friends.  According to the 
veteran, his family provides the only close contacts he has.  

The September 1999 VA examination report shows a numbing of 
emotional response to the external world, characterized by 
avoiding situations and exposure to events that enhance 
painful memories.  The veteran was found to have difficulty 
with intimate and trusting relationships with others and 
showed an inability to have tender feelings of love and 
affection towards his family.  The veteran stated in a 
January 2000 treatment report that he was isolated and had 
few acquaintances outside of work. 

On the other hand, in the October 1999 discharge summary, the 
veteran was noted to be married and still living with his 
wife.  In his October 1998 hearing, the veteran stated that 
he and his wife would have arguments, but these were mostly 
about his job and conflicts about social activities.  The 
veteran appears to have developed reasonably stable 
relationships with the members of his immediate and extended 
family.  He has maintained relationships with his children, 
but in his October 1998 hearing, he stated that at times they 
don't get along.  His youngest daughter was living at home at 
the time of the hearing, and he stated that his eldest 
daughter and granddaughter moved in with him and his wife for 
a period in 1998.  He would visit his middle daughter about 
every two weeks.  He stated in a December 1999 treatment note 
that he was looking forward to spending Christmas with his 
grandchild.  The veteran stated that he is not close with 
most of his siblings, but does occasionally visit with his 
youngest brother. 

Outside of his family relationships, the veteran appears to 
be taking an active role in therapy, and this certainly 
touches on the veteran's social functioning.  In his October 
1998 hearing, the veteran stated that he attended therapy 
every three months, or more often as needed.  In October 
1999, the veteran stated that he was quite comfortable in 
therapy and wanted to continue.  In a September 2000 
evaluation, the veteran was noted as being very invested in 
his treatment.  

Although the veteran's level of social impairment is clearly 
severe, as demonstrated by his tendency to withdraw, and his 
minimal relationships outside the family, he has remained 
engaged with his family and has remained actively engaged in 
therapy.  And, as noted above, he has remained engaged to the 
degree necessary to maintain full-time employment.  In 
addition, he was noted to be taking a course at the local 
community college in a December 1999 treatment note.  
Considering such evidence, despite the conceded severe level 
of social impairment, the evidence simply does not indicate 
that the attitudes of all contacts of the veteran, except the 
most intimate, are so adversely affected as to result in 
virtual isolation in the community.  The veteran is neither 
virtually nor actually isolated as a result of his symptoms.

The evidence is also not consistent with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic.  The most recent VA treatment 
records and the record throughout the appeal period provide a 
consistent picture of the veteran as being clear, logical, 
and coherent, and without delusions, hallucinations, or any 
thought disorder.  In the September 1999 VA examination, the 
veteran was described as hypervigilant, guarded and 
suspicious.  However, he was also described as alert and 
oriented times 3.  His speech was clear and coherent, with 
normal tone and volume, and with a well organized thought 
process.  There was no evidence of delusions or 
hallucinations.  His memory was judged to be intact in all 
three spheres.  Insight and judgment were described as fair.  
More recently, in a November 2003 evaluation, the veteran was 
also described as alert and oriented times 3.  His speech was 
clear, logical and goal directed.  There was no evidence of a 
formal thought disorder.  

The veteran was also described as alert and oriented in VA 
treatment reports dated in September, November and December 
1999, and in February 2000.  His speech was described as 
monotone in September 1999 and in February 2000, but was 
described as clear, logical and goal directed in February 
2000.  In November 1999, the veteran's speech was described 
as logical, soft and goal directed.  In December 1999, his 
speech showed normal tone, and was described as logical and 
goal directed.  

In an October 1999 emergency room report, the veteran denied 
auditory or visual hallucinations, with the exception of 
hearing his father's voice telling him not to commit suicide.  
His affect was appropriate.  His speech was normal in rate, 
rhythm and tone.  His thought processes were goal directed.  
There was no looseness of association or flight of ideas.  He 
was alert and oriented times 3.  His immediate recall and 
abstraction were intact.  And his insight and judgment were 
described as fair, except when drinking.  The evidence, in 
essence, is almost entirely negative as to the type and 
degree of psychoneurotic symptoms contemplated for a 100 
percent rating.  

The evidence, while consistently showing episodes of 
irritability, does not support a finding that the veteran 
experiences symptoms consistent with explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
In the September 1999 VA examination, the veteran was found 
to experience verbal and physical rage outbursts and to have 
an extreme temper.  He stated that he used to chase his wife 
around the house with a gun.  However, this account does not 
appear to be reflective of the veteran's current behavior.  
The veteran was not precise as to the date that this 
occurred; however, it was clearly identified as being in the 
past, and he described no recent episodes.  

The Board has also considered the evidence with respect to 
suicidal ideation.  In an October 1999 emergency room report, 
Dr. S.S. stated that the veteran complained of suicidality, 
but denied a suicide attempt.  However, in an October 1999 
treatment note, the veteran was noted to have been 
intoxicated at the time of his admission.  It is unclear what 
role his intoxication played however.  

In the October 1999 discharge summary, Dr. S.M. noted a total 
of 3 past suicide attempts reported by the veteran.  The most 
recent corresponded to the death by suicide of the veteran's 
father in July 1999.  In a September 1999 treatment report, 
the veteran stated that he was depressed over his father's 
suicide.  He admitted to suicidal rumination but had no 
intent.  In the September 1999 VA examination report, the 
veteran was noted to have made a suicide attempt 20 years 
prior and again a month prior.  He admitted to vague suicidal 
ideation on and off.  However, he had no plans to attempt 
suicide at the time of the examination.  

In an October 1999 outpatient treatment report, the veteran 
stated that, while he was under the influence of alcohol, his 
wife overheard him discussing suicide with a friend.  This 
prompted his October 1999 hospitalization.  However, he 
denied suicidal or homicidal ideation at the time of 
treatment.  He denied suicidal and homicidal ideation 
throughout his stay.  He stated that he did not want to do to 
his family what his father had done, and that he had things 
to live for, such as seeing his daughter get married, his 
relationship with his wife and his job.  While at discharge, 
his treatment team felt that the veteran had several factors 
which increased his long-term suicide risk, the veteran 
agreed to decrease the risk of suicide by having the guns 
removed from his house.  He was also counseled on the 
importance of maintaining sobriety.  In November 1999, the 
veteran had no suicidal or homicidal ideation or intent.  In 
a December 1999 treatment note, he admitted to feeling 
depressed, but was found not to be harmful to himself or 
others.  In a June 1999 treatment note, the veteran's mood 
was irritable and self-defeating, but he was found not to 
present a danger to himself or others.  In a September 2000 
evaluation, the veteran denied suicidal ideation, stating 
that even if he was so inclined, he would never subject his 
loved ones to that kind of pain.  In October 2000, he 
acknowledged some suicidal thoughts, but said that he wanted 
to stay alive to help his family.  In November 2002 and 
October 2003 evaluations, the veteran denied any thoughts of 
suicide or homicide.  

In essence, the veteran's history of suicidal thoughts and 
reported attempts is certainly reflective of a severe level 
of symptomatology.  However, the evidence also clearly shows 
his understanding and appreciation of the problem, as well as 
his understanding of the effect of such thoughts and actions 
on his family.  Such understanding and its apparent influence 
on his actions is not consistent in the Board's view with a 
profound retreat from mature behavior.  To the contrary, it 
appears from the reported evidence, that the veteran's sense 
of responsibility has consistently prevailed over such 
thoughts.  It also appears that the most recent evidence 
indicates that the veteran has no current suicidal or 
homicidal thoughts.  

Finally, the evidence does not indicate that the veteran is 
demonstrably unable to obtain or retain employment.  While 
the veteran has stated on several occasions that he plans to 
quit his job, in an April 2003 evaluation, the veteran was 
found to be still employed; although, he was dissatisfied 
with his work.  In the September 1999 VA examination report, 
the veteran was described as working full time for a 
municipal water company, where he had worked since 1979.  
However, he reported that he was losing time from work due to 
PTSD symptoms and had difficulty getting along with co-
workers and supervisors.  A February 2000 treatment report 
showed that the veteran was employed, and his employer 
submitted confirmation of this.  

In an April 1998 outpatient treatment report, a Nurse 
Specialist stated that she had followed the veteran since 
1989, and he had been consistent in his complaints.  She 
stated that he does not like his job and has difficulty 
getting along with his coworkers.  He thinks about leaving 
his job, but would not leave unless he had another job first.  
In a January 2000 treatment report, the veteran stated that 
he was having difficulty on the job.  In February 2000 he 
stated that he was experiencing increasing difficulty at 
work.  He cannot get along with former friends and works 
mainly by himself.  

In the March 1999 hearing, it was asserted that, although the 
veteran works full time, his employer has made accommodations 
due to his veteran status.  He is a heavy equipment operator, 
so he doesn't have to deal directly with people on a day-to-
day basis.  He stated that he does not socialize with his 
coworkers.  He has arguments with them every day.  

The Board concedes that the veteran's employment situation is 
far from ideal.  However, there is no indication that the 
veteran is unable, or indeed unwilling to perform the tasks 
required of him.  The veteran stated in his October 1999 
discharge summary that he felt good about his work and did 
not want to miss any more time in the hospital.  In an April 
2000 treatment note, the veteran reported that he had 
received a recent promotion.  Indeed, in his September 2000 
hospital discharge summary, the veteran was found to be both 
competent and employable.  Overall, despite the ample 
evidence of difficulty dealing with his coworkers and even 
conceding the accommodations made by his employer, the Board 
considers it particularly significant that the veteran has 
remained employed on a full time basis throughout the period 
on appeal, and well before.  Therefore, in considering the 
evidence as to employment as a whole, the Board does not 
believe that the veteran's occupational impairment is more 
than severe in degree, and is patently inconsistent with a 
demonstrable inability to obtain or retain employment.

Overall, considering all the evidence of record, the Board 
finds that the evidence does not show a level of 
symptomatology reflective of the 100 percent level.  As 
stated, the strongest evidence in favor of the veteran's 
claim relates to his difficulties with social isolation, 
irritability and suicidal ideation.  These in turn have 
impacted all aspects of his life.  However, the Board notes 
that the medical findings pertinent to these areas, while 
consistent with severe impairment of occupational and social 
functioning, are not reflective of either total occupational 
impairment or total social impairment.

The veteran's GAF scores vary broadly, but reflect generally 
moderate to severe social and industrial impairment.  This is 
consistent with the categorization of the veteran's 
depression as "severe" in the October 1999 discharge 
summary.  Similarly, the October 1996 VA examiner categorized 
the veteran's symptoms as severe.  The October 1997 examiner 
described his psychosocial stressors as moderate.  In a 
November 2004 evaluation, the veteran's symptoms were 
described as severe.  A November 2002 evaluation contains a 
finding that the veteran suffers significant impairment in 
occupational and social functioning.  However, the Board does 
not believe that significant impairment is the equivalent of 
total impairment, or that total impairment is approximated by 
the evidence of record.  

As noted above, the Board's inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan, 16 Vet. App. 436 (2002) [the 
criteria set forth in the rating formula for mental disorders 
do not constitute an exhaustive list of symptoms, but rather 
are examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating].  However, 
the Board has identified no symptomatology or other aspect of 
the veteran's service-connected PTSD which would enable it to 
conclude that the criteria for a 100 percent rating were 
approximated, and the veteran and his representative have 
pointed to no such pathology.  

In determining that a 100 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  As to the former, the 
veteran himself does not appear to endorse symptoms of the 
overall severity required for a 100 percent rating.  In his 
October 1998 hearing, he stated that he thought a 70 percent 
rating was warranted.

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 100 percent rating, and the veteran himself does not 
appear to contend that his thought processes are impaired to 
that extreme.

For the reasons stated, the Board finds that a preponderance 
of the evidence is against a showing that the veteran's PTSD 
warrants an increased rating, but finds that the current 70 
percent rating most closely approximates the level of 
symptomatology reported.  The veteran's claim of entitlement 
to an increased rating for PTSD is accordingly denied.



Extraschedular ratings

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  The veteran 
is certainly occupationally impaired, as discussed in great 
detail above.  However, occupational impairment is 
specifically contemplated in the rating currently assigned.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  For reasons discussed 
above, the Board believes that a 70 percent rating adequately 
compensates the veteran for his occupational impairment.  The 
veteran has been hospitalized only once for his PTSD.  There 
is no evidence of an extraordinary clinical picture.  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, an extraschedular evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.


ORDER

The criteria for a 100 percent rating for PTSD not having 
been shown, the veteran's claim of entitlement to an 
increased rating is accordingly denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


